Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al (US 2015/0153049) previously cited, in view of Bassill et al (US 6,630,650) new cited.  Jacob discloses cooktop power control system comprising a cooking surface (40, Figure 1); a heating system associated with the cooking surface to heat the surface (10, par. 0020); a power source (54) to deliver power to the heating system (par. 0026); a controller (56) to control operation of the power source and to regulate power output from the power source to the heating system (par. 0031, lines 13-17); a user operated temperature input (58) to provide user defined set temperature inputs (par. 0031); a temperature sensor (60, Figure 1) for sensing a temperature associated with the cooking surface, the temperature sensor in communication with the controller (56, par. 0029), wherein the controller receives: measured temperature inputs from the temperature sensor (par. 0029-0030); and the user defined set temperature inputs, and the controller outputs a signal to the power supply to adjust a power level associated with the measured temperature inputs and the user defined set temperature inputs (par. 0033), thereby providing a user defined heating process (par. 0031).  However, Jacob does not disclose a controller receives a cooking time input.  Bassill discloses a controller receives measured temperature inputs from the temperature sensor (col. 5, lines 20-25 and col. 6, lines 17-19), a cooking time input by user (col. 6, lines 59-61 and col. 21, lines 29-30).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Jacob a controller receives a cooking time input by user as taught by Bassill in order to provide a better control of the user heating process.  Regarding claim 2, Jacob discloses the power level is between 160 Watts and 2400 Watts (par. 0054).  Regarding claims 6-7, Jacob discloses the controller applies a different power level to reach the user defined set temperature (par. 0038). Regarding claims 8, Jacob the controller adjusts the power level so that the user defined set temperature is reached negligible overshoot (par. 0039). Regarding claims 9, Jacob discloses the controller reduces the power level when the user defined set temperature is reached (par. 0040).  Regarding claim 10, Jacob discloses the controller adjusts the power level to maintain the user defined set temperature (par. 0038).  Regarding claims 11, Jacob discloses the controller is an open loop controller (user control 58 itself) which adjusts the power level to reach the user defined set temperature according to a predetermined heating profile (par. 0031).  Regarding claims 12-14, Jacob discloses the controller is a closed loop controller provided by a proportional-integral-derivative (PID) controller (par. 0034-0035). Regarding claim 15, Jacob discloses a temperature profile programmable is based on the user defined heating process (par. 0026 and par. 0030).  Regarding claims 16-17, Jacob discloses the controller receives a cooking time input, the user defined set temperature input (par. 0038) and the measured temperature inputs to output the user defined heating process (par. 0033), temperature profile and power level adjustment (par. 0044 and par. 0031).
Regarding claims 3 and 18, Jacob/Bassill discloses substantially all features of the claimed invention including the user interface has an arbitrary scale of 1-100 for setting temperature and power increments but does not disclose power increments of 80 watts.  It would have been obvious to one ordinary skill in the art at the time the invention was made to have power increments of 80 watts in order to suit for the user specific application. Regarding claim 18, Jacob discloses substantially all features of the claimed invention including 5 stage cooking process bases on the time input the user define set temperature input and measure temperature inputs (Figure 4) but does not disclose a three-stage cooling process.  It would have been obvious to one ordinary skill in the art at the time the invention was made to have a three-stage cooking process in order to suit for user specific cooking object.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al (US 2015/0153049) previously cited, in view of Bassill et al (US 6,630,650) new cited, in view of Barbati et al (US 2013/0194839) previously cited.  Jacob/Bassill  discloses substantially all features of the claimed invention including the user interface has an arbitrary scale of 1-100 for setting temperature and power increments but does not disclose the increments there are between 10 and 20 linear power levels (claim 4) and 10 and 20 nonlinear power levels (claim 5).  Barbati discloses power linearly increase (par. 0062) and power nonlinear decrease (par. 0069 and par. 0070). It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Jacob/Bassill the increments there are between 10 and 20 linear power levels (claim 4) and 10 and 20 nonlinear power levels (claim 5) as taught by Barbati in order to control power supply to the cavity to heat the object.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 2017/0122569) previously cited by applicant, in view of Bassill et al (US 6,630,650) new cited.  Johnson discloses cooktop appliance control system comprising a cooking surface (14, Figure 1); a heating system (Figure 3) associated with the cooking surface (14) to heat the surface; a power source (64, par. 0030) to deliver power to the heating system (50); a controller (52) to control operation of the power source (64) and to regulate power output from the power source to the heating system (50, par. 0030); a user operated temperature input (par. 0030) to provide user defined set temperature inputs; a temperature sensor (28, Figures 2-3) for sensing a temperature associated with the cooking surface (par. 0025), the temperature sensor (28) in communication with the controller (52, Figure 2), wherein the controller (52) receives: measured temperature inputs from the temperature sensor (28); and the user defined set temperature inputs, and the controller outputs a signal to the power supply to adjust a power level associated with the measured temperature inputs and the user defined set temperature inputs, thereby providing a user defined heating process (par. 0019-0021).  However, Johnson does not disclose a controller receives a cooking time input.  Bassill discloses a controller receives measured temperature inputs from the temperature sensor (col. 5, lines 20-25 and col. 6, lines 17-19), a cooking time input by user (col. 6, lines 59-61 and col. 21, lines 29-30).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Johnson a controller receives a cooking time input by user as taught by Bassill in order to provide a better control of the user heating process based on measured temperature sensor and cooking time input by user.
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are in new ground of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 28, 2022